MODIFY and AFFIRM; and Opinion Filed August 14, 2013.




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00951-CR

                             BREON SAMUEL JUNIEL, Appellant

                                               V.

                                  THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-53239-P

                                  MEMORANDUM OPINION
                          Before Justices Moseley, FitzGerald, and Lewis
                                     Opinion by Justice Lewis

       Breon Samuel Juniel waived a jury and pleaded guilty to burglary of a habitation. See

TEX. PENAL CODE ANN. § 30.02(a) (West 2011). The trial court assessed punishment at fifteen

years’ imprisonment. In a single issue, appellant contends the judgment should be modified to

show there was no plea bargain agreement. The State agrees the modification is needed. We

modify the trial court’s judgment and affirm as modified. The record shows that appellant

entered an open plea of true to the allegations in the State’s amended motion to adjudicate guilt.

The judgment, however, incorrectly states the terms of plea bargain as “12 years TDCJ.” We

sustain appellant’s sole issue.
       We modify the judgment adjudicating guilt to show there was no plea bargain agreement.

See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993);

Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.─Dallas 1991, pet. ref’d). As modified, we

affirm the trial court’s judgment adjudicating guilt.




                                                       /David Lewis/
                                                       DAVID LEWIS
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47

120951F.U05




                                                 -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


BREON SAMUEL JUNIEL, Appellant                      Appeal from the 203rd Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-00951-CR        V.                        F12-53239-P).
                                                    Opinion delivered by Justice Lewis,
THE STATE OF TEXAS, Appellee                        Justices Moseley and FitzGerald
                                                    participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered August 14, 2013.



                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE




                                             -3-